OPINION
MORRISON, Judge.
The petitioner, an inmate of the Texas Department of Corrections seeks discharge from confinement under conviction for theft from the person in Cause No. 10,437 in the District Court of Walker County on May 28, 1957.
The Honorable Ernest Coker, Judge of the 12th Judicial District, held a hearing and on August 30, 1970, filed his findings of fact and conclusions of law and certified the same to this Court. We have examined the record and find that his conclusions are supported.
He found that petitioner was not represented by counsel; that he was indigent; that he was not offered counsel, and did not waive the right to counsel. He concluded that such conviction was void and we agree. Ex parte Auten, Tex.Cr.App., 458 S.W.2d 466.
Petitioner is ordered discharged from confinement under such conviction.